Case 2:20-cv-00160-WBV-MBN Document 17 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

CAMERON PEARL CIVIL ACTION
VERSUS NUMBER 2:20-CV-00160
REN KEQI, WILLIAM DOWIE, SAFETY JUDGE: WBY
INSURANCE COMPANY, ABC INSURANCE

COMPANY, JOSE GUERRERO, MAGISTRATE: MBN

ROADRUNNER CHARTERS, INC.,,
PENNSYLVANIA MANUFACTURERS’
ASSOCIATION INSURANCE COMPANY,
AND INDIAN HARBOR INSURANCE
COMPANY

KERR ERR ERR RRR E RRR RRR RRR RRR RRR ER EIR ERR RR ER ARR E RRR RAR RRR RRR RRR RE RRR RRR

FILED: DATE:

 

 

CORPORATE DISCLOSURE STATEMENT
NOW INTO COURT, through undersigned counsel comes Safety Insurance Company,
who makes this Disclosure Statement in compliance with Rule 7.1 of the Federal Rules of Civil
Procedure.
Safety Insurance Company has no parent corporation, and no publicly held corporation
owns 10% or more of the stock of Safety Insurance Company.
Respectfully submitted, this igi day of February, 2020.

Attorneys for Ren Kegi, William Dowie, and Safety
Insurance Company

BREAZEALE, SACHSE & WILSON, LLP
300 Washington Street, Suite 210

Monroe, Louisiana 71201

Telephone (318) 398-4330

BY: /s/ Harry M. Moffett, IV
HARRY M. MOFFETT, IV (Bar Roll No. 23870)
LAURA 8. ACHORD (Bar Roll No. 29060)

 

 
Case 2:20-cv-00160-WBV-MBN Document 17 Filed 02/18/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on the 18th day of February, 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

/s/ Larry M. Moffett, ['V
HARRY M. MOFFETT, [V

 
